DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 13-17 in the reply filed on August 29, 2022 is acknowledged.
Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
-The term “at 90+ C” in line 8 of claim 1 and line 9 of claim 13 is missing the degree symbol (º).
-Line 12 of claim 1 is missing a comma after the phrase “forming a coarse refined -cellulose fiber.”  
-The term “the expanded coarse refined cellulose fiber” in lines 1-2 of claim 2 should read “the expanded volume coarse refined cellulose fiber.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of the steps of “heating the mass of raw citrus pulp with water at 90+ C and holding the raw citrus pulp with heating for more than 30 minutes to form an expanded fiber structure, cooling the expanded fiber structure about a cooled temperature of from 30-50ºC, forming a coarse refined cellulose fiber” and the step of “deagglomerating the refined cellulose coarse fiber product” render the claim definite.”  It is not clear what the differences is between a “coarse refined cellulose fiber” and a “refined cellulose coarse fiber” is.  In other words, there is no antecedent basis for the term “the refined cellulose coarse fiber product.”
Regarding claim 2, the recitation “[t]he method of claim 1 further including the step of adding the expanded coarse refined cellulose fiber to moist edible materials consisting essentially of plant-only based foods” renders the claim indefinite because it is not clear if the step of adding “moist edible materials” is part of the process for making an expanded volume coarse refined cellulose fiber or is part of a different process, for example, a method of making a plant-only based food comprising the steps of adding the expanded volume, refined cellulose coarse fiber product of claim 1 to a plant-only based food formulation.  Clarification is requested.
Regarding claim 2, the recitation “the expanded coarse refined cellulose fiber” renders the claim because there is no antecedent basis for the term.  Claim 1 results in an expanded volume, refined cellulose coarse fiber product.
Regarding claim 3, the recitation “[a] method of claim 2, of using the coarse refined cellulose fiber for texture enhancement in non-animal protein ground meat analogs” renders the claim indefinite.  It is not clear what steps are required.  Is Applicants attempting to claim a method of making a non-animal protein ground meat analog” including the steps of adding the expanded volume, refined cellulose coarse fiber product of claim 1 to a non-animal protein ground meat analog formulation?  
Regarding claim 13, the recitation “forming a reactive mixture” renders the claim indefinite because it is not clear what components or conditions are required to form a “reactive mixture.”  
Regarding claim 13, the recitation of the steps of “heating the mass of raw citrus pulp with water at 90+ C and holding the raw citrus pulp with heating for more than 30 minutes to form an expanded fiber structure, cooling the expanded fiber structure about a cooled temperature of from 30-50ºC, forming a coarse refined cellulose fiber” and the step of “deagglomerating the refined cellulose coarse fiber product” render the claim definite.”  It is not clear what the differences is between a “coarse refined cellulose fiber” and a “refined cellulose coarse fiber” is.  In other words, there is no antecedent basis for the term “the refined cellulose coarse fiber product.”
Regarding claims 14 and 15, the recitation “the expanded coarse refined cellulose fiber” renders the claim because there is no antecedent basis for the term.  Claim 1 results in an expanded volume, refined cellulose coarse fiber product.
Regarding claims 14-17, the recitation “the deagglomerated expanded volume, refined cellulose coarse fiber product” renders the claim indefinite.  There is no antecedent basis for the term.  Claim 1, from which claims 14-16 ultimately depends has a step of deagglomerating refined cellulose coarse fiber product to form the expanded volume, refined cellulose coarse fiber product.
Regarding claims 14-17, the recitation “wherein protein sourced from grains legumes, bean and/or mushrooms are combined with the deagglomerated expanded volume refined cellulose coarse fiber product” renders the claims indefinite.  because it is not clear if the step of combining the protein source is part of the process for making an expanded volume coarse refined cellulose fiber or is part of a different process, for example, a method of making a plant-only based food comprising the steps of combining the expanded volume, refined cellulose coarse fiber product of claim 1 (or claim 13) with a source of protein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (US 2015/0024108) in view of Anthon et al. (“Improved Firmness in Calcified Diced Tomatoes by Temperature Activation of Pectin Methylesterase”, J. Food Science, Vol. 70, Nr. 5, (2005), pp. C342-C346).  
Regarding claims 1 and 13, Lundberg et al. disclose a process for manufacturing a highly refined cellulose fiber product, the method comprising the steps of: (a) soaking a raw fiber plant mass (e.g., citrus) in an aqueous saline solution at a temperature of about 100ºC for about 1 to 120 minutes, to obtain swelled raw fiber plant mass (i.e. expanded fiber structure-[0033]-[0035]); (b) drying the swelled raw fiber plant mass to obtain a highly refined cellulose product ([0024]-[0026]).  Lundberg et al. disclose the raw fiber plant mass is provided in a suspension where the raw fiber plant mass ranges from 0.15 to 50% of the suspension (e.g., a ratio of water to raw fiber plant mass equal to 1:1-[0032]).
While Lundberg et al. is silent with respect to cooling, the person of ordinary skill in the art would have been motivated to cool the heated and soaked raw fiber plant mass to facilitate further handling.  
While Lundberg et al. is silent with respect to deagglomerating the dried highly refined cellulose fiber product, the person of ordinary skill in the art would have been motivated to include a deagglomeration step to produce a product with uniform particle size.
Lundberg et al. disclose the highly refined cellulose fiber product of the invention consists essentially of soluble and insoluble fibers comprising cellulose, hemicellulose and lignin and pectin ([0036]).  Lundberg et al. is silent with respect to forming a reactive mixture by adding enzyme to the cooled swelled raw fiber plant mass, holding the reactive mixture at a temperature of 30-50ºC to crosslink pectin by intraparticle pectin crosslinking of the coarse fiber.   
Anthon et al. teach the firmness of diced tomatoes (i.e., raw fiber plant mass) can be improved by heating the plant material in water at a temperature ranging from 50-70ºC for 10-30 minutes to activate endogenous pectin methyl esterase; and adding calcium (p.C343/Diced tomato heat treatments, PME activity, Figure 1).  Anthon et al. teaches the pectin methyl esterase de-esterifies the pectin found in the plant material to increase the number of free carboxyl groups in the pectin.  Anthon et al. teaches that the free carboxyl groups allow for calcium cross-linking and thus a firmer texture or structure (p.C345 /Texture effects).
Lundberg et al. and Anthon et al. are combinable because they are concerned with the same field of endeavor, fibrous compositions comprising cellulose and pectin.  Given Lundberg et al. disclose a fiber composition comprising pectin, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have formed a reactive mixture of the highly refined cellulose fiber product and pectin methyl esterase; and heated the reactive mixture at a temperature ranging from 50-70ºC to activate the pectin methyl esterase, as taught by Anthon et al. with the purpose of cross-linking pectin and modify the texture (i.e., increase firmness) of the highly refined cellulose fiber product of Lundberg et al. 
Given the combination of Lundberg et al. and Anthon et al. describe a process substantially similar to that presently claimed, intrinsically the resulting refined cellulose product would exhibit the claimed average diameters and water retentivity.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Donato et al. (US 6,004,601) teaches fresh vegetables owe their crispness largely to complex pectin molecules in the cell walls and that the heating of vegetables causes cell separation due to thermal destabilization of pectic materials.  Donato et al. teach the complex pectins are broke into subunits, a process that is concurrent with structure loss.  Donato et al. teach the texture change is preventable because endogenous pectin methyl esterase has the potential of cross-linking the pectin subunits with calcium ions and the calcium ion “bridges” between the subunits form complex pectin polymers, yielding a product of increased firmness (C2/L46-58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759